DETAILED ACTION

1.	Notice of Pre-AIA  or AIA  Status:  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-20 are allowed.

3.	This allowance of application 16/243844 is in response to Applicant’s claims filed on January 9, 2019.  

Claim Interpretation
4.	Claim 1 recites “other ERP client [] to retrieve the user-related data [] from the other ERP clients.”  Specification [004] states “an enterprise might be required to acquire authorization to log on to each ERP client, connect one or more external systems to each ERP client, and independently retrieve the license data from each ERP client,” and “however, this can be a complex, unworkable, and time consuming process, particularly when the managed network includes large quantities (e.g., hundreds) of ERP clients distributed across,” [128] states “central EPR client to [] retrieve, over the internal connections, the respective license data stored at each ERP client,” and [129] states “the central ERP client to retrieve the license data from the other ERP clients.”  Nowhere does the specification state “poll” and/or “polling.”  According to Merriam-Webster dictionary, “poll” is defined as “a questioning or canvassing of persons selected at a random or by quota to 

5.	Claim 9 recites “retrieve the user-related data.”  Faulkner et al. (US Pub 20030208480) [0003] states “Simple Network Management Protocol (SNMP) has become the standard for network management,” “each managed object has an object identifier (OID).  SNMP allows managers and agents to communication for the purpose of accessing these objects” [0017] states “a large number of networkable devices conform to Simple Network Management Protocol (SNMP).  Each of these devices has a management information base (MIB) that may contain several thousand entries or object identifications (OID).  A few of these OIDs relate to environmental and physical conditions such as temperature, power quality, and fan speed. Some other OIDs may relate to current, voltage, humidity, dew point, audio, and motion,”  “the present disclosure describes a system and method for accessing, collecting, and storing selected data using SNMP, MIBs, and OIDs”  [0032] states “these threshold values 218 may be set by a user,” [0034] states “a further exemplary embodiment may allow the setting of thresholds on the derived OID values so that the user can be alerted to abnormal or unwanted network device conditions via the network appliance.”  



Examiner’s Amendment
6.	An examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

7.	Authorization for this examiner’s amendment was given by O. Charlie Vostal, Primary Examiner, on February 11, 2021.  The amendment corrects a 112(b) rejection because “executable” has the option of not happening.

8.	Claims 1, 9 and 17 have been amended as follows:

1.	(Currently Amended) A system comprising:
a remote network management platform associated with a managed network and containing a computational instance, 
wherein the managed network contains an enterprise resource planning (ERP) system comprised of a plurality of ERP clients, 

wherein each ERP client includes a database that stores user-related data containing a list of identifiers of individual users of the managed network whom are authorized to access the ERP client and respective access capabilities thereof;
a software application,  executing on one of the ERP clients that is designated as a central ERP client, and configured to cause the central ERP client to: 
communicate with other ERP clients of the plurality of ERP clients to retrieve the user-related data stored in the databases of the other ERP clients;
store, in the database of the central ERP client, the user-related data from the other ERP clients; and
transmit, to a computing device of the computational instance, the user-related data from the other ERP clients.


9.	(Currently Amended) A method performed by a software application executable on a central enterprise resource planning (ERP) client of a plurality of ERP clients, 
wherein the ERP clients are contained within a managed network as part of an ERP system, 
 executing, and 
wherein each ERP client includes a database that stores user-related data containing a list of identifiers of individual users of the managed network whom are authorized to access the ERP client and respective access capabilities thereof, the method comprising:
communicating with other ERP clients of the plurality of ERP clients to retrieve the user-related data stored in databases of the other ERP clients;
storing, in the database of the central ERP client, the user-related data from the other ERP clients; and
transmitting, to a computing device of a computational instance, the user-related data from the other ERP clients, wherein the computational instance is contained in a remote network management platform associated with the managed network.


17.	(Currently Amended) An article of manufacture including a non-transitory computer-readable medium, having stored thereon program instructions that, upon execution by a central enterprise resource planning (ERP) client, cause the central ERP client to perform operations, 

wherein each ERP client is associated with one or more computing devices of the managed network on which ERP software is  executing, and 
wherein each ERP client includes a database that stores user-related data containing a list of identifiers of individual users of the managed network whom are authorized to access the ERP client and respective access capabilities thereof, the operations comprising: 
communicating with other ERP clients of the plurality of ERP clients to retrieve the user-related data stored in databases of the other ERP clients;
storing, in the database of the central ERP client, the user-related data from the other ERP clients; and
transmitting, to a computing device of a computational instance, the user-related data from the other ERP clients, wherein the computational instance is contained in a remote network management platform associated with the managed network.



Reason for allowance

a software application executable on a central enterprise resource planning (ERP) client of a plurality of ERP clients, 
wherein the ERP clients are contained within a managed network as part of an ERP system, 
wherein each ERP client is associated with one or more computing devices of the managed network on which ERP software is executable, and 
wherein each ERP client includes a database that stores user-related data containing a list of identifiers of individual users of the managed network whom are authorized to access the ERP client and respective access capabilities thereof, the method comprising:
communicating with other ERP clients of the plurality of ERP clients to retrieve the user-related data stored in databases of the other ERP clients;
storing, in the database of the central ERP client, the user-related data from the other ERP clients; and
transmitting, to a computing device of a computational instance, the user-related data from the other ERP clients, wherein the computational instance is contained in a remote network management platform associated with the managed network.

10.	While the summary is on page 33, the closest prior art (Yang et al., US Pub 20180006873; Saavedra, US Pub 20150244580; Levit, US Pub 20160036824; Kravets et al., US Pub 20150373100; Kaminitz et al., US Pub 20080215675; Grabot et al., “ERP 2.0, what for and how?”, 2013; Anderson, “What is Web 2.0?  Ideas, technologies and implications for education”, 2007; O’Reilly, “What is Web 2.0:  Design Patterns and Business Models for the Next Generation of Software”, 2007; Fathima et al., “Cloud ERP – A Solution Model”, 2012; Fippel, US Pub 20140075345 [0007] [0010] [0042] [0068] [0079] [0082] [0085] [0086]; Siefke et al., US Pub 20060001544 [0026] [0028] [0029]; Holler et al., US Pub 20150235015 [0108] [0159]; Nguyen et al., US Pub 20040064731 [0026] [0060] [0062]; Mankala, US Pub 20140149540 [0006] [0030] [0032] [0034]; Kamineni et al., US Pub 20170289731 [0017] [0031]; Wetzold et al., US Pub 20160034267 [0006] [0039] [0069] [0094] [0095]; Ballard et al., US Pub 20160098579 [0269] [0338] [0339] [0341]; Schmidt, US Pub 20050289350 [0002] [0007] [0017] [0019] 

11.	Another prior art teach a network system for improving network communication performance.  The system includes 1) at least one network Bonding/Aggregation (BA) computer system that includes:  (i) at least one client site network component bonding or aggregating a diverse Network Connections (NCs); and (ii) a network server component(s) configured to interoperate with the client site network component; and 2) a cloud based network manager that includes:  a data collection utility, a Network Performance (NP) analysis utility, and a network configuration utility.  While capacity of NCs has increased since the introduction st client site and the 2nd client site.  The NP analysis utility may determine a NP score based on NP data.  The NP score may be a Quality of Experience (QoE) score.  The QoE score may be determined based on at least one of:  Mean Opinion Score (MOS) standard, latency, jitter, and loss.  In an embodiment, the network configuration utility may be configured to control the network overlay to re-configure a network score component(s) or 

12.	Another prior art teach a computerized database system.  E-business involves business processes spanning the entire value chain:  electronic purchasing and supply chain management, processing orders electronically, handling customer service, and cooperating with business partners.  Special technical standards for e-business facilitate the exchange of data between companies.  Enterprise Resource Planning (ERP) is one of the major areas of e-business applications.  ERP is an enterprise-wide information systems designed to coordinate all the resources, information, and activities needed to complete business processes (e.g., order fulfillment, billing).  A standard functionality of an ERP system is to implement the business processes of the organization.  A business process is implemented as a sequence of transactions.  The exact implementation depends on the specific ERP product and its architecture.  Standard business processes are usually defined within the relevant module of an e-business product.  For example, these could be modules implementing financial operations, warehouse management, human resources, customer relations management, and others.  Most e-business products provide a degree of flexibility in customizing the standard out-of-the-box business process to the specific needs of an organization.  This is generally achieved by adding and removing transactions with their corresponding parameters to and from the originally defined sequence of processes and sub-processes.  There is a number of existing products assisting the user with configuring the permissions for the transactions in the system.  The core element of these products is a database containing restrictions 

13.	Another prior art teach computer program products for providing context sharing between different clients.  In traditional client/server architectures where multiple users use application compositions (e.g., mashups) with some content in common, issues arise when different users are working on the same or related objects (e.g., documents, processes, data, tasks, etc.).  A 1st user and a 2nd user may be using different client computing devices and working on the same travel request form or a group of documents to schedule a vacation.  Concurrent editing of the same or related objects can result in lost work due to parallel overriding of changes by different users, uncertainty as to the “dirtiness” of the objects when accessed by a user, incorrect data, inconsistent views of the same or related objects, and the like.  The issues become especially acute when resulting in monetary loss, rework, customer confusion, and dissatisfaction, a poor user experience, and/or rejection of application/data in favor of competing products.  In an embodiment, a data state change is received from a client application associated with a client; the state change indicating a change in data contextually relevant to other client applications, generating, by operation of a hardware processor; client state data reflecting the data state change, transmitting the client state data to a server to be persisted as state data, and receiving the state data at another client; another client aligning the state of associated application to reflect the state data.  The disclosed subject matter can be implemented in st client may be able  to affect data on their client applications, but these changes are not transmitted to other clients, but changes from a 2nd, 3rd, etc. client can be received and reflected on the 1st client.  In st client can transmit changes on a particular client application to the server, buy not changes to all client applications.  

14.	Another prior art teach the poor level of adoption of Enterprise Resource Planning (ERP) systems is often considered as linked to a loss of social interactions between users of the ERP, together with the poor adaptability of these huge systems to local needs.  Web 2.0 tools (including among others social networks, wikis, mashups, and tags) aim at allowing a better interaction between a user and an Internet site, or between communities of users by means of a Web site.  The ERP systems are now the backbone of the information system of any large organization.  They have brought many crucial improvements in the companies, principally with their unique database avoiding data duplication, their “process” orientation, the integration of all the functions of the organization and the “best practices” they are carrying.  The term “Web 2.0” refers to a new way in which software developers and end-users started to utilize the Internet:  that is, as a platform whereby content and applications are no longer created and published by individuals, but instead are continuously modified by all users in a participatory and collaborative fashion.  With a more technical point of view, Web 2.0 applications are characterized by the integration of a functionality that the Web “1.0” has not included in a systematic way:  an advanced database management.  The Web 2.0 being based on large-scale data processing, Web 2.0 application needs user-friendly interfaces allowing to hide 

15.	And, another prior art teach a new syndication system allowing secure syndication of applications in conventional web aggregators of authorized users, and allowing secured and controlled access to privileged content by means of the Syndicated Applications (SApps).  The system of the invention advantageously employs conventional web syndication servers and aggregators thereby allowing authorized users to securely add applications and access privileges content via their favorable web Aggregation Sites (ASs) (e.g., personalized web pages) along with other non-privileged content syndicated therein.  Nowadays, many web sites offer the ability to aggregate information and applications from different providers into a single personalized web page.  The ASs typically define a set of 

16.	In summary, nowhere do Yang, Saavedra, Levit, Kravets, Kaminitz, Grabot, Anderson, O’Reilly, Fathima, Fippel, Siefke, Holler, Nguyen, Mankala, Kamineni, Wetzold, Ballard, Schmidt, Diwaker, Faulkner, Shah, Dere, Zoller, Sanderson, Black, Cooper, and Scarpelli explicitly mention or disclose the unique combination of 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

17.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to O. Charlie Vostal whose telephone number is 571-270-3992.  The examiner can normally be reached on 8:30am to 5:00pm EST Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	/ONDREJ C VOSTAL/           Primary Examiner, Art Unit 2452                                                                                                                                                                                             
	February 11, 2021